ROBERT D. BELL, C.J.,
specially concurring.
T 7 No case in this Court has a higher level of importance than that of one dealing with children and the termination of parental rights. There is no such thing as harmless error in this area of the law. When these cases are brought against a parent, no matter how repugnant one may be, it must be done correctly and to the black letter of the law. The State has to follow all the proper steps. It cannot take any shortcuts. We are not simply giving the children back to the Father, but the termination must be done correctly. The trial court must have the correct findings and/or instructions regarding the child's best interests in its judgment.